Citation Nr: 0614067	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-03 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia; and 
if so, whether the claim may be granted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2004.  This matter was 
originally on appeal from an April 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have PTSD.
  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005), 3.304 (1996 and 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran seeks service connection for PTSD.  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.   
See VAOPGCPREC 7-2003 (November 19, 2003).

The version of the regulation in effect before March 7, 1997 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The psychiatric nomenclature employed in the Schedule for 
Rating Disabilities prior to March 1997 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III), American Psychiatric Association.  First, 
it must be established that a true mental disability exists.  
If it exists, it should be diagnosed in accordance with the 
above manual.  Essentially, the manual specifies that in 
order for an individual to be suffering from PTSD, the 
following must be identified:
 
 (1) A psychologically stressful event that is outside 
the range of usual human experience, such as combat, 
which would be markedly distressing to almost anyone.
 
 (2) The characteristic symptoms involving 
reexperiencing of the event, avoidance of associated 
stimuli or numbing of responsiveness, and increased 
arousal.

Effective March 7, 1997, the regulation provided that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (effective March 7, 1997).

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  With respect to current disability, 
the earlier version requires a clear diagnosis of the 
condition while the newer version requires that a diagnosis 
be made in accordance with 38 C.F.R. § 4.125(a), which 
specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.

The veteran contends that he experienced a traumatic event 
sometime in July or August 1972 when his unit came under 
attack for approximately three hours shortly after dark.  The 
United States Army and Joint Services Records Research Center 
(JSRRC), formerly the Center for Units Records Research 
(CURR), reported that they were able to document attacks 
against the veteran's unit in April 1972 and August 1972.  
The Operational Report submitted by the Headquarters, United 
States Army Support Command (HQ, USASC), Saigon for the 
period ending April 30, 1972 noted that on April 16, 1972, 
the enemy launched an indirect fire attack against DLSA in 
Binh Thuy resulting in one killed in action (KIA) and six 
wounded in action (WIA).  In addition, Daily Staff Journals 
(DJ) submitted by the Headquarters, US Ammunition Depot, Long 
Binh for August 13, 1972, documented a large explosion was 
heard at exactly 0500 hours and again at 0509 hours.  The DJ 
further stated, "By checking outside it looks like the 3rd 
RVNA Ammunition Depot was hit to the Northeast of here.  The 
whole place is aglow."    

The medical evidence is replete with post-service medical 
records of diagnoses of schizophrenia and polysubstance 
abuse.  In addition, since 1997, there are numerous records 
which indicate a diagnosis of R/O PTSD, possible PTSD, 
probable PTSD, and likely PTSD.  There are also actual 
diagnoses of PTSD, with and without psychotic symptoms, and a 
couple which relate the PTSD to the veteran's Vietnam combat 
experience.

A review of these records reveals, however, that the symptoms 
reported were not characteristic symptoms involving 
reexperiencing of the event (his unit coming under attack one 
night), avoidance of associated stimuli or numbing of 
responsiveness, and increased arousal.  In fact, the veteran 
reported that his whole battalion had been "wiped out" and 
described painful memories of his buddies being killed and 
reported hearing voices of his captain and dead buddies 
calling to him as well as Vietnamese women and children 
screaming.  However, during a December 1996 PTSD Services 
Assessment, the veteran reported that he did not have friends 
or peers killed in Vietnam, he was not wounded, and he 
witnessed no atrocities.  The veteran reported that he wanted 
to be in Vietnam for the money but then he got afraid that he 
was going to get killed. 

In January 1999, the veteran was afforded a VA examination to 
determine the nature and etiology of any psychiatric 
disability.  The veteran reported that at times he felt like 
he was "back in that bunker."  The veteran reported that he 
was assigned to Bien Thuy and that his chief responsibility 
was to keep the PX supplied and to coordinate PX supplies 
being sent to field units.  The veteran reported that his 
unit was hit by rocket and mortar fire to the extent that the 
compound was actually "leveled."  He said that he 
remembered being in a bunker talking to a fellow soldier when 
explosions were heard.  After his comrade told him to peer 
out of a firing hole to "see if any VC were coming," the 
veteran shot his weapon through the hole.  The veteran said 
that his comrade yelled at him and the next thing he 
remembered was that it was the next morning and he was 
sitting on the floor of the bunker with his rifle being held 
across his chest.  He also related witnessing one of his 
fellow soldiers holding a gun on his company commander after 
the fellow soldier had been accused of raping the commander's 
secretary.  The veteran reported that he never saw anyone 
killed or injured while he was in Vietnam, nor was he, 
himself, ever injured.  He admitted to using drugs 
extensively in Vietnam and drinking regularly.  

The symptoms reported by the veteran included chest pains, 
shortness of breath, vomiting, bad appetite, depression, 
suicidal ideation.  He reported nightmares of Vietnam 
incidents which did not happen, and flashbacks of someone he 
knew in Vietnam.  The examiner noted, "In general, the 
veteran served in Vietnam in a noncombatant role but, by his 
report, experienced the destruction of a small base camp that 
he resided in.  By his account, he was in a state of shock 
during the trauma and could not remember much of what had 
transpired during that event.  He remembered somatic 
sensations, lights and noises, then the visual image of the 
destruction the next morning.  He never saw anyone injured or 
killed throughout his nine plus months in Vietnam.  Today, he 
reportedly has memories of the base camp incident, startle 
responses to loud noises and nightmares that lack a 
repetitive or consistently related theme."  The VA examiner 
also noted, "While the veteran reported going though the 
shelling and destruction of a base camp in Vietnam, there is 
no validation of his actual involvement or, for that matter, 
his being traumatized by it.  By his own account, he 
rebounded quickly from the episode and went "partying" with 
a friend and their girlfriends.  Also, and incredibly, he did 
not see a single human injury or death during his nine month 
tour.  His descriptions of his Vietnam experiences clearly 
conveyed a time of minimal personal threat or harm.  His 
reports of "re-experiencing" the "trauma" was, likewise 
unconvincing.  While he is periodically reminded if his 
Vietnam service by sights and sounds, these reminders are 
most often not of a distressing nature.  He does not ever 
dissociate or feel like he is back in Vietnam.  His reported 
"flashbacks" seem better described as reminiscent episodes.  
The content of his "nightmares" seem incidental to his 
Vietnam service and not their focal point.  There is no 
evidence whatsoever that this man avoids talk or activities 
associated with war experiences, that he has a diminished 
interest in significant activities in life, that he feels 
detached or estranged from others, or that he has a 
restricted affective range or a sense of foreshortened 
future.  Finally, there is little credible evidence that he 
experiences symptoms of increased arousal associated with war 
related stimuli."

The examiner opined, "It is this examiner's opinion that 
this veteran does not now have nor has he ever had PTSD.  He 
seems to have learned some of the symptoms of the disorder 
and has attempted to relate them to certain of his 
experiences in Vietnam.  He was unconvincing in this regard. 
... He does seem to suffer from chronic schizophrenia which has 
been well controlled when he has used his medications 
appropriately and has not used other CNS-altering 
chemicals."  

VA outpatient treatment records dated after this VA 
examination, in late 1999 and early 2000, show treatment by a 
specific physician who apparently could not definitively 
decide whether the veteran has PTSD.  Some notes indicate he 
appeared to have PTSD or PTSD was possible.  Even after 
diagnosing PTSD in July 1999, this same physician then said 
PTSD was possible in April 2000, and then went back to 
diagnosing PTSD in July 2000.  

In October 2005, the veteran was afforded a second VA 
examination pursuant to the Board's August 2004 Remand.  The 
veteran's claims file was not available at that time for 
review.  The veteran reported that while in the military some 
time between July and September 1972, his bunker came under 
fire and, at the time, he felt that his life was in danger, 
death was imminent, and stated that he blacked out through 
some of the attack.  The veteran reported that when the 
attack was over, most of the bunker was decimated; and since 
that time, he has had difficulty with intrusive thoughts of 
the event, flashbacks where he feels like he is back at 
Vietnam in that bunker, as well as avoidance of public 
places, psychological and physiological stress sometimes 
triggered by bright light.  He also reported difficulties 
with sleep, night sweats, nightmares, and feelings of hyper 
vigilance.

After mental status examination, the veteran was diagnosed 
with schizoaffective disorder, by history, anxiety disorder 
not otherwise specified, and alcohol and cannabis dependence, 
in early full remission.  The examiner noted, "Due to the 
unavailability of the veteran's C-file, it is recommended 
that separate evaluation is made for this same examiner to be 
able to spend time to review the C-file, as the patient 
interview has already been finished.  Information obtained 
currently is not enough information to give a formal 
diagnosis of posttraumatic stress disorder and such a 
diagnosis would be speculation at this time.  Based on the 
documentation of schizoaffective disorder, it is more likely 
warranted to also consider reopening a claim of service 
connection for schizophrenia.  This would also require 
further review, and the veteran may benefit from 
psychological testing to help clarify his diagnosis."

In December 2005, the VA examiner noted, "C-file has been 
reviewed.  No documentation that a combat stressor was 
conceded.  Documentation of PTSD and Schizophrenia diagnosis 
in 9/98.  At the time of my interview, the veteran did not 
endorse full criteria for PTSD.  Review of the c-file does 
not change my initial diagnosis.  Proper diagnosis is 
complicated by substance use psychological testing in 1/79 
revealed diagnosis of Schizophrenia and substance abuse."

As the record contains conflicting medical opinions, the 
Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Id.   It is also true, however, that 
the Board is not required to give greater weight to the 
opinion of a physician simply because a physician treated the 
veteran.  See Guerreri v. Brown, 4 Vet. App. 467, 473 
("Court refuses to adopt a rule that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.").

With respect to the post-service VA medical treatment 
reports, there is no indication that any of the veteran's 
mental health care providers ever reviewed the veteran's 
claims folder, to include his military history.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  

The Board accepts the January 1999 VA examination and the 
December 2005 Addendum to the October 2005 VA examination as 
being the most probative medical evidence on the subject, as 
they were based on a review of all historical records, 
interviews with the veteran, thorough examinations, and they 
contain detailed rationale for the medical conclusions.  
Given the depth of the examinations, and the fact that both 
the January 1999 examination report and the December 2005 
Addendum were both based on a review of the applicable 
record, the Board finds that they are more probative and 
material to the veteran's claim.  The VA examiners expressly 
found that the criteria for a diagnosis of PTSD had not been 
met.  Looking at the VA outpatient records, as discussed 
above, the treating physician was extremely inconsistent as 
to whether the criteria for diagnosing PTSD were met.  Even 
without such inconsistencies, however, the fact remains that 
the most recent VA examination post-dates that records by 
more than five years and is, therefore, the most probative 
evidence as to whether the veteran currently has PTSD (a 
prerequisite for granting service connection for any 
condition).  

As there is neither a "clear diagnosis" of PTSD nor a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and 
because such a diagnosis of PTSD is required, entitlement to 
service connection for PTSD is not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f) (1996) and (2005).

Although the veteran contends that he suffers from PTSD which 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation or a medical diagnosis 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

A letter dated in February 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The February 2006 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

 Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that some records are not in the file, such as 
the records surrounding hospitalization at a state mental 
hospital in 2001, but those records are not relevant, since 
the hospitalization was for schizophrenia, not PTSD, and, 
regardless, VA would not be able to obtain any private 
treatment records without authorization from the veteran, 
which he did not provide.  The veteran was also accorded VA 
examinations in January 1999 and October 2005. 38 C.F.R. § 
3.159(c)(4).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia was remanded by the Board in August 2004 for 
issuance of a Statement of the Case (SOC) pursuant to 
Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  Because 
issuance of an SOC falls under the jurisdiction of the RO and 
not the AMC, this was not done.  Therefore, this issue is 
being sent back to the RO for further development pursuant to 
the Board's August 2004 remand.
   
Accordingly, the case is REMANDED for the following action:

The veteran and his representative should 
be provided a Statement of the Case as to 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for schizophrenia.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michelle L.Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


